 Case 2:20-cv-11807-BAF-EAS ECF No. 2 filed 07/17/20                  PageID.18      Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

BRIAN LAMAR WATKINS,
#728559,

       Petitioner,                                             Civil Action No. 20-CV-11807

vs.                                                            HON. BERNARD A. FRIEDMAN

MICHELLE FLOYD,

      Respondent.
_________________________/

                OPINION AND ORDER HOLDING IN ABEYANCE
       PETITIONER’S APPLICATION FOR A WRIT OF HABEAS CORPUS AND
                  ADMINISTRATIVELY CLOSING THE CASE

               Petitioner has filed a pro se application for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. In this filing, he asks that the petition be held in abeyance to allow him an

opportunity to exhaust his claims in the state courts. For the reasons stated below, the Court shall

grant this request.

               Petitioner pled no-contest in Hillsdale County Circuit Court to delivery of a

controlled substance less than fifty grams. The state appellate courts denied petitioner leave to

appeal. People v. Watkins, No. 345128 (Mich. Ct. App. Sept. 25, 2018) (denying the delayed

application for leave to appeal “for lack of merit in the grounds presented”); People v. Watkins,

No. 158722 (Mich. Apr. 2, 2019) (denying leave to appeal “because we are not persuaded that the

question presented should be reviewed by this Court”). The instant petition raises two claims: (1)

the trial court sentenced petitioner based on a charge that had been dismissed as part of the plea

agreement, in violation of petitioner’s Sixth Amendment right to a jury trial, and (2) trial and

appellate counsel were ineffective. Petitioner admits that neither claim has been exhausted in the
 Case 2:20-cv-11807-BAF-EAS ECF No. 2 filed 07/17/20                   PageID.19      Page 2 of 4



state courts, in part because of the alleged ineffective assistance of appellate counsel. He requests

that the petition be held in abeyance so that he can return to the state courts and exhaust these

claims.1

               State prisoners must exhaust available state remedies for each of the claims

presented in a habeas petition before seeking a federal writ of habeas corpus. See 28 U.S.C. §

2254(b)(1). A prisoner who has not yet exhausted his state court remedies may file a “‘protective’

petition in federal court and ask[] the federal court to stay and abey the federal habeas proceedings

until state remedies are exhausted.” Pace v. DiGuglielmo, 544 U.S. 408, 416 (2005) (alteration

added) (citing Rhines v. Weber, 544 U.S. 269, 278 (2005)). A federal court may stay a federal

habeas petition and hold further proceedings in abeyance pending resolution of state court post-

conviction proceedings, provided there is good cause for the failure to exhaust claims, the

unexhausted claims are not “plainly meritless,” and “there is no indication that the petitioner

engaged in intentionally dilatory litigation tactics.” Rhines, 544 U.S. at 278.

               The Court finds that a stay is warranted in the present case. First, dismissal of this

case while petitioner pursues state remedies could result in a subsequent petition being barred by

the one-year statute of limitations found in 28 U.S.C. § 2244(d) because, at the time he filed the

petition, less than seven weeks of the limitations period remained, and the limitations period has

now expired. Second, petitioner’s claim that his appellate counsel was ineffective for failing to

raise the unexhausted claims on direct review satisfies the good cause requirement. Third, the

state court’s disposition of the claims may affect whether petitioner eventually adds them to the




       1
          Petitioner asks “that this Cause be held in abeyance allowing Defendant the opportunity
to raise Ineffective assistance of trial and appellate counsel of record as a matter of law” [docket
entry 1, PageID.13]. However, the Court shall give petitioner an opportunity to exhaust both of
his claims.


                                                 2
 Case 2:20-cv-11807-BAF-EAS ECF No. 2 filed 07/17/20                     PageID.20       Page 3 of 4



petition. Fourth, there is no evidence of intentional delay. Under these circumstances, the Court

concludes that it is appropriate to stay this case while petitioner pursues state remedies for his

unexhausted claims.

               When staying a habeas petition, the Court “should place reasonable time limits on

a petitioner’s trip to state court and back.” Rhines, 544 U.S. at 278 (internal citation omitted). To

ensure that petitioner does not delay in exhausting his state court remedies, the Court imposes the

following time limits within which petitioner must proceed. See Palmer v. Carlton, 276 F.3d 777,

781 (6th Cir. 2002). The stay is conditioned on petitioner presenting the unexhausted claims to

the state courts within sixty days of the date of this order by filing a motion for relief from judgment

with the state trial court. See Hill v. Anderson, 300 F.3d 679, 683 (6th Cir. 2002) (discussing

procedure for staying habeas proceeding pending exhaustion of state court remedies). If the

motion is denied, he must file timely appeals in the Michigan Court of Appeals and Michigan

Supreme Court. See Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009) (stating that proper

exhaustion “require[s] that the applicant present the issue both to the state court of appeals and the

state supreme court” (internal citation omitted)). The stay is further conditioned on petitioner

returning to this Court, by the filing of a motion to reopen and amend the petition, using the same

caption and case number as this order, within sixty days of fully exhausting his state court

remedies. Should petitioner fail to comply with any of these conditions, the petition may be

dismissed. See Calhoun v. Bergh, 769 F.3d 409, 411 (6th Cir. 2014). Accordingly,



               IT IS ORDERED that the instant matter is stayed and the application for a writ of

habeas corpus is held in abeyance pending petitioner’s state post-conviction review proceedings.




                                                   3
 Case 2:20-cv-11807-BAF-EAS ECF No. 2 filed 07/17/20                       PageID.21      Page 4 of 4



                IT IS FURTHER ORDERED that the stay is conditioned on petitioner (1)

presenting the unexhausted claims to the state courts within sixty days of the date of this order by

filing a motion for relief from judgment with the state trial court, as well as timely appeals in the

court of appeals and supreme court, if applicable, and (2) filing a motion to reopen and amend the

petition in this Court, using the same caption and case number as this order, within sixty days of

fully exhausting his state court remedies.2 His failure to comply with any one of these conditions

may result in dismissal of the petition.



                IT IS FURTHER ORDERED that the Clerk of Court close this case for statistical

purposes only. Nothing in this order or in the related docket entry shall be considered a dismissal

of this matter. Upon receipt of a motion to lift the stay following exhaustion of state remedies, the

Court may order the Clerk to reopen this case.

                                                    s/Bernard A. Friedman
Dated: July 17, 2020                                BERNARD A. FRIEDMAN
       Detroit, Michigan                            SENIOR U.S. DISTRICT JUDGE


                                    CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first-class U.S. mail on July 17, 2020.


 Brian Lamar Watkins, #728559                  s/Johnetta M. Curry-Williams
 Cooper Street Correctional Facility           Case Manager
 3100 Cooper Street
 Jackson, MI 49201



        2
          The Court notes that the instant petition is deficient because petitioner has failed to pay
the $5 filing fee or apply to proceed in forma pauperis. See Gravitt v. Tyszkiewicz, 14 F. App’x
348, 349 (6th Cir. 2001). In lieu of issuing a deficiency order, the Court will hold the current
petition in abeyance. Petitioner will be required to cure this deficiency when he returns to this
Court after exhausting his claims.


                                                    4
